Title: From George Washington to James Dunlop, 6 April 1789
From: Washington, George
To: Dunlop, James



Sir,
Mount Vernon 6th April 1789

Your letter of the 3d has been duly received—The Bond of Messrs Montgomerie, Willson, Stewart &ca is in the possession of Mr Keith of Alexandria, along with other papers belonging to the Estate of the decd Colo. Colvil—and the £600 which you propose to pay, towards the discharge of it, may go into the hands of Colo. Robert T. Hoe (The attorney of Lord Tankerville

and his brother Mr Bennett, to the last of whom a considerable debt is due).
For whatever Sterling Sum Colo. Hoe shall pass his rect, the bond will be credited, further than this I dare not go; because as the Bond is for Sterling it can hardly be expected that I should convert the payments into currency at the par of Exchange, if that part should be below the selling price of Bills; or that I can pay as I receive unless there is some Law of this State that will authorize such an act—of which I have had no opportunity, since the receipt of your letter, to make enquiry.
If after the above sum of £600, & a further sum of one hundred pounds sterling, is paid to Colo. Hoe in the manner above mentioned, more money should come into your hands on the above Acct and advice thereof is given to me, I will, if it should suit at the time, receive a draft on Philadelphia or New York—as proposed. I am Sir Yr Most Obedt Hble Servant

Go: Washington

